—Judgment, Supreme Court, Bronx County (George Covington, J., on motions; Lawrence Tonetti, J., at jury trial and sentence), rendered August 5, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, resisting arrest and unlawful possession of marijuana, and sentencing him, as a second felony offender, to two concurrent terms of 5 to 10 years and two unconditional discharges, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing. Defendant was provided with detailed information about the basis for his arrest, including a felony complaint explicitly stating that defendant was observed discarding a quantity of drugs. Since defendant’s motion failed to make any contrary allegations that would warrant suppression, there was no factual issue requiring a hearing (see, People v Mendoza, 82 NY2d 415; People v Omaro, 201 AD2d 324).
Contrary to defendant’s argument, his conviction of criminal possession of a controlled substance in the third degree was *343not against the weight of the evidence. Defendant’s connection to the drugs in question was clearly established.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.